Citation Nr: 0126713	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  99-23 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected residuals of a shell fragment wound of the right 
lower lateral chest with possible retained fragment embedded 
in the liver substance, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for service-
connected scars of the right upper extremity, currently 
evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's wife, and his daughter


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision that denied 
claims for increased evaluations for PTSD (rated 30 percent), 
residuals of a shell fragment wound of the right lower 
lateral chest with possible retained fragment embedded in the 
liver substance (rated 10 percent), and scarring of the right 
arm (rated 10 percent).

With regard to a matter not on appeal, the Board notes that a 
January 1969 RO decision granted service connection scars of 
the right arm and the right thigh.  A December 1996 RO 
decision, on unrelated issues, listed the service connected 
disability as scars of the right arm and right thumb.  The 
changing of the right thigh scar to a right thumb scar 
appears to have been a clerical mistake, especially since the 
veteran has never claimed service connection for a right 
thumb scar, yet subsequent rating decisions have continued to 
list the right thumb scar as a service-connected condition.  
The RO should review this matter and take appropriate 
corrective action.




FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by no 
more than some occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
various symptoms.

2.  The veteran's service-connected residuals of a shell 
fragment wound of the right lower lateral chest with possible 
retained fragment embedded in the liver substance involves no 
more than moderate injury to Muscle Group XIX, and there is 
no related liver impairment.

3.  The veteran's service-connected scars of the right upper 
extremity include small superficial scars in the mid upper 
arm and deltoid areas; the scars are not tender and painful 
on objective demonstration; and the scars do not cause 
functional impairment of the right upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2001).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right lower 
lateral chest with possible retained fragment embedded in the 
liver substance have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.73, DC 5319 (2001).

3.  The criteria for a compensable rating for scars of the 
right upper extremity have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.31, 4.118, DC 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the United States Army 
from September 1966 to September 1968.  While serving in 
Vietnam in March 1968, he sustained shrapnel wounds, 
including to the area of his right lower lateral chest (with 
a possible retained fragment in the liver), right upper 
extremity, and right thigh.  He was treated and returned to 
duty.  At the September 1968 service separation examination, 
it was noted he had a well-healed scar, about 10 cm in 
length, located in the right lower lateral chest area; there 
was no local tenderness, and there was no liver enlargement.  
He also reportedly had right arm and right thigh scars, 
although the upper and lower extremities were normal on 
clinical evaluation.

In January 1969, the RO awarded service connection and a 10 
percent rating for a healed fragment wound of the right lower 
lateral chest with possible retained fragment embedded in the 
liver substance.  The RO also awarded service connection and 
a 0 percent rating for scars of the right arm and right 
thigh.

At a November 1969 VA examination, it was noted there were no 
musculoskeletal problems or complaints, and all joints had 
normal motion.  There were no complaints or abnormal clinical 
findings as to the abdomen.  A scar was noted in the area 
above the right iliac crest, and X-rays showed a possible 
retained foreign body or suture in the right upper quadrant 
of the abdomen.  As to the right upper extremity, there were 
small scars from fragment wounds in the mid arm and upper 
deltoid areas.  Right lower extremity scars were also noted.  
The doctor commented that it did not appear that the scars 
were significantly disabling.

A September 1992 VA examination noted there was no evidence 
of joint, muscle, tendon, nerve, or vascular damage from the 
veteran's wounds.

A September 1992 VA examination resulted in a diagnosis of 
PTSD.

In February 1993, the RO awarded service connection and a 10 
percent rating for PTSD.  

VA outpatient records and examination reports from 1995 and 
1996 show various physical ailments and also describe the 
veteran's PTSD.

In a February 1996 rating decision, the RO increased the 
disability rating for the veteran's PTSD from 10 percent to 
30 percent.  The RO also denied service connection for a 
right shoulder disability.

In July 1999, the veteran requested increases in the 
disability ratings assigned for the conditions presently on 
appeal.  He requested VA examinations and noted he was not 
receiving medical treatment for the conditions.  

The veteran underwent a VA PTSD examination in September 
1999.  He reported having some difficulty around people, a 
short temper, and feeling the need to carry a pistol for 
protection.  He also reported having some flashbacks that 
bothered him and reminded him of Vietnam.  He reported he had 
never been hospitalized and was not currently receiving 
outpatient treatment including medication for this condition.  
The veteran disclosed that he had had a light stroke two 
years earlier resulting in some weakness and speech 
difficulty.  He indicated that he was working in construction 
and that he was working fairly well.  No time was reported 
lost from work except for short term medical problems.  He 
related that he was not involved much socially anymore.  The 
veteran reporeted that flashbacks and dreams occurred 
approximately once a week, affecting his sleep.  He said that 
at work his mind would drift to Vietnam events every day.  He 
reported that as a result of his short temper he was having 
some marital difficulties, but he was trying to work this 
out. On mental status examination, he was alert, cooperative, 
and in contact with reality.  He was oriented in three 
spheres and had good eye contact.  He was neatly dressed, and 
he answered questions coherently and relevantly.  He said his 
sleep was somewhat decreased but not restful, with about five 
to seven hours of sleep per day.  He related his energy was 
slightly decreased, and his mood was more depressed and 
angry.  He had no significant anxiety, but reported he had 
occasional crying spells.  He did not have hopelessness, 
suicidal or homicidal ideas, hallucinations or delusions, or 
paranoia.  He denied having any obsessive/compulsive symptoms 
or manic symptoms.  His mood was mildly depressed with a 
history of some irritability.  Judgment and concentration 
were fairly good, and insight was good.  His intelligence 
seemed average from a general fund of knowledge.  His memory 
was fairly good to remote, recent, and recall events.  His 
rate and flow of speech were essentially normal, albeit 
slightly slowed at times, and he occasionally asked that 
questions be repeated.  He denied having any significant 
panic attacks or significant difficulty with impulse control 
secondary to frustrations from irritability.  The diagnoses 
was moderate PTSD, with mild to moderate symptoms and 
functioning around 60 on the Global Assessment of Functioning 
scale (GAF scale).  The VA examiner also commented that the 
veteran had some intense feelings about reminders of Vietnam, 
which he avoided, and that he was more socially withdrawn, 
detached, and estranged.  He also had a restricted range of 
affect, with sleeping difficulty, concentration difficulty, 
and irritability and outbursts of anger.  He also reportedly 
had hypervigilance and moderate exaggerated startle response.  

The veteran also underwent a respiratory examination in 
September 1999.  He denied any significant shortness of 
breath, hemoptysis, cough, sputum, weight gain or loss, 
fever, night sweats, daytime hypersomnolence, or other 
significant pulmonary symptoms.  The impressions were status 
post shrapnel injury with disfiguring right lateral chest 
wall scar, early evidence of small airway disease with 
decreased forced expiratory flow of 25 to 75 percent, and a 
history of a right lung scar for history of liver shrapnel 
fragments.  

On a September 1999 VA scars examination, the veteran 
reported cramping pain with coughing, laughing, or deep 
breaths.  There also was right upper extremity involvement 
with pain on ranging his shoulder.  On the right lateral 
abdomen and chest, there was an 11.5 centimeter transverse 
scar at the right anterolateral costal margin.  The scar 
ranged in width from two to eight millimeters and was 
depressed in its posterior extent.  Otherwise, the scar was 
not elevated or depressed.  The scar was slightly 
hypopigmented relative to surrounding skin, but it was not 
adherent.  On the right upper extremity and right posterior 
deltoid region, there was a one by three centimeter scar that 
was normal in color and not depressed or elevated.  His 
shoulders had range of motion from zero to 180 degrees in 
abduction and in flexion.  He externally rotated both 
shoulders from zero to 90 degrees, and he internally rotated 
both shoulders from zero to 80 degrees.  There also was a one 
centimeter scar on the lateral aspect of the right upper arm 
midway in the upper arm.  The color was normal, it was 
slightly depressed, and it was nonadherent.  The VA examiner 
concluded that none of the veteran's scars was disfiguring.  

On an October 1999 VA liver, gall bladder, and pancreas 
examination, the veteran reported that ever since his 
abdominal wound in service he had severe, crampy, abdominal 
pains about six times per month on average.  He said the pain 
was usually short lived and was precipitated by coughing or 
certain changes in position.  He denied any history of 
vomiting, hematesis, or melena, and he had not had any 
additional treatment for these symptoms.  On physical 
examination, there were no stigmata of chronic liver disease.  
No muscle wasting was evident; muscle strength was 5/5 
globally.  The abdomen was full and soft, and there was mild 
tenderness in the right periumbilical region and along a 
ragged, well-healed, right subcostal scar.  The scar was 
mobile over underlying rib cage structures.  The liver size 
was within normal limits.  It was noted that X-rays showed a 
retained fragment in the right upper abdominal quadrant, and 
liver profiles had been normal.  The diagnosis was history of 
shrapnel wound to the abdomen with currently retained 
shrapnel in the liver, but no clinical or biochemical 
evidence of hepatitis, etc.  

The veteran testified before a hearing officer of the local 
RO in February 2000.  He testified that he had pain, 
tenderness, and cramping which made it difficult to bend and 
rendered it impossible to lift anything.  He also reported 
that he was having problems with people at work and that he 
was irritable and easily angered.  He said he did not 
socialize anymore.  His wife said that he did not take 
medicine because it made him worse and that he would become 
tearful.  His daughter testified that he was forgetful, 
angered easily, and heard things.  

The veteran appeared at a hearing before the Board, along 
with his wife and daughter, in April 2001.  He described 
having a sharp cramping pain involving his right lower 
lateral chest when lifting, as well as having a tender scar.  
He did not take any medications for that pain, although he 
would take hot showers for it.  He stated that he had lost 
short periods of time (such as half a day) from work because 
of the pain.  With regard to the scar, he applied hand lotion 
to it, and he explained that the scar was tender and sore.  
His daughter reported that the pain sometimes would prevent 
him from standing erect and would pull him toward the right 
side.  With regard to PTSD, the veteran indicated that it was 
hard for him to get along at work and that he had lost 
several weeks of work overall because of it.  He also noted 
that he was not taking medications currently, and that prior 
use of medication had made him feel worse.  It had been three 
or four years since he had seen a clinical psychiatrist.  He 
reported not going to church or social activities, and said 
he had frequent flashbacks, intrusive thoughts, and dreams 
about Vietnam.  His daughter opined that her father's PTSD 
was very severe and that it was under control with respect to 
her only because she and her father were also good friends.  

II.  Analysis

Through discussions in the rating decisions, statements of 
the case, and supplemental statements of the case, the 
veteran has been notified of the evidence needed to 
substantiate his claims for increased ratings.  The veteran 
has been provided VA examinations and he indicates he has had 
no recent treatment for the conditions.  He has had two 
hearings.  The Board is satisfied that the facts relevant to 
these claims have been properly developed.  The notice and 
duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A.  PTSD

The veteran's service-connected PTSD is evaluated under the 
rating criteria set forth 38 C.F.R. § 4.130, DC 9411.  Under 
these criteria, a 30 percent rating is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although functioning 
generally satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The veteran's testimony and that of his wife and daughter 
have described various nervous symptoms.  However, he has 
received no recent psychiatric treatment for PTSD.  Although 
he has stated that he has had some difficulty with coworkers 
and has not socialized much, he is gainfully employed and has 
lost little if any time from work due to PTSD.  The 1999 VA 
examination shows symptoms which are more compatible with the 
30 percent rating criteria than the 50 percent rating 
criteria.  At that examination, the doctor found that the 
veteran had mild to moderate symptoms of PTSD and a score of 
60 on the GAF scale was assigned.  Such does not suggest more 
than a 30 percent disability from PTSD.

The weight of the evidence establishes that the veteran's 
service-connected PTSD is manifested by no more than some 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to various symptoms.  Thus no 
more than the current 30 percent rating for PTSD is 
warranted.  As the preponderance of the evidence is against 
the claim for an increased rating, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Residuals of fragment wound of the right lower lateral 
chest

The veteran's residuals of a shell fragment wound of the 
right lower lateral chest, with possible retained fragments 
embedded in the liver substance, is evaluated 10 percent 
under 38 C.F.R. § 4.73, DC 5319, pertaining to Muscle Group 
XIX, whose function is support and compression of the 
abdominal wall and lower thorax, flexion and lateral motions 
of the spine, and synergists in strong downward movements of 
the arm.  A 10 percent rating is warranted where disability 
of this muscle group is moderate, and a 30 percent rating is 
warranted where such disability is moderately severe.  

Guidelines for evaluating muscle disabilities are found in 38 
C.F.R. § 4.56.  A moderate disability involves a type of 
injury in which there is through and through or deep 
penetrating wounds of short track from a single bullet, small 
shell, or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; history and complaint include service department 
record or other evidence of in-service treatment for the 
wound, record of considstent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the muscles; 
and objective findings include entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue, some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
Moderately severe disability includes a type of injury in 
which there is through and through or deep penetrating wound 
by small high velocity missile or large low velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring; history and complaint 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound, a record of consistent complaint of cardinal signs and 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements; and objective 
findings include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups, indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side, and tests of strength and endurance 
compared with sound side that demonstrate positive evidence 
of impairment.

The veteran indicates that he has not been treated recently 
for the right lower lateral chest fragment wound disability.  
He complains of sharp pains when lifting or on certain 
activities.  He also indicates that he has not lost much time 
from work as a result of this particular disability.  The 
1999 VA examinations show some complaints of tenderness in 
the area of the wound.  However, there was no muscle wasting, 
and muscle strength was full.  Although this disability 
includes a retained fragment in the liver, the medical 
evidence shows there is no related liver impairment.  History 
and recent findings as to this wound are most compatible with 
a moderate muscle injury which is to be rated 10 percent 
under DC 5319. 

The weight of the evidence establishes that the veteran's 
service-connected residuals of a shell fragment wound of the 
right lower lateral chest, with possible retained fragments 
embedded in the liver substance, is no more than moderate in 
degree and properly rated 10 percent disabling under DC 5319.  
As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Scars of the right upper extremity

The veteran's scars of the right upper extremity are the 
result of fragment wounds in service.  Historical and recent 
medical evidence shows the wounds to the right upper 
extremity were superficial and did not involve muscle damage.  
The disability is to be rated under the criteria applicable 
to scars.

Under 38 C.F.R. § 4.118, DC 7804, superficial scars that are 
tender and painful on objective demonstration are rated 10 
percent.  When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  It is provided by 38 C.F.R. 
§ 4.118, DC 7805, that scars may also be rated based on any 
limitation of function of the part affected.

The 1999 VA examination, and earlier records, indicate the 
service-connected scars of the right upper extremity include 
small superficial scars in the mid upper arm and deltoid 
areas.  The recent examinations indicate the scars are not 
tender and painful on objective demonstration, and thus a 
compensable rating is not warranted under DC 7804.  The 
examinations also do not attibute any functional impairment 
of the right upper extremity with the small superficial 
scars, and thus, with regard to DC 7805, consideration may 
not be given to rating under other diagnostic codes 
pertaining to functional impairment of an upper extremity.  
It is also significant to note that service connection for a 
right shoulder disability has previously been denied.

The weight of the evidence shows the service-connected right 
upper extremity scars are asymptomatic and cause no 
functional impairment, and thus the current 0 percent rating 
is proper.  As the preponderance of the evidence is against 
the claim for an increased rating, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for PTSD is denied.  

An increased rating for residuals of a shell fragment wound 
of the right lower lateral chest with possible embedded 
fragment in the liver substance is denied.  

An increased rating for scars of the right upper extremity is 
denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

